—Appeal from a judgment of the County Court of Sullivan County (Kane, J.), rendered October 10, 1994, convicting defendant upon his plea of guilty of the crime of assault in the second degree.
Defendant pleaded guilty to the crime of assault in the second degree as the result of an incident in which he stabbed his wife in the head with a piece of wood. He was sentenced to a term of l1/ 2 to 41/ 2 years in prison. Initially, we find that defendant is precluded from challenging the adequacy of his guilty plea insofar as he failed to move to vacate or withdraw his plea before County Court. Nevertheless, were we to consider the merits,, we would find on this record that the plea was knowingly, voluntarily and intelligently made. Moreover, we reject defendant’s claim that the sentence imposed is harsh and excessive. Defendant has a lengthy criminal history and committed a violent act in the presence of his three young children. We do not find his substance abuse problem a compelling reason to reduce the sentence.
Mercure, J. P., Crew III, White, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.